Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 8-15, 19-22, 24, 28, 32-39, 43-46, and 48 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claim 4, this claim recites a “third line” and a “second offset,” however, in the dependency chain of claims 1, 2, and 4 there is no first line, second line, or first offset.  Accordingly, it is unclear to which lines and offsets these were intended to refer (for example, perhaps the claim was intended to depend from claim 3, which recites first and second lines, and a first offset).
Regarding claim 8, this claim recites a “second radius threshold,” however, in the dependency chain of claims 1 and 8 there is no first radius threshold.  Accordingly, it is unclear to which threshold this was intended to refer (for example, perhaps the claim was intended to depend from claim 5, which recites a first radius threshold).
Regarding claims 9-15, these claims are rejected because they incorporate, and do not resolve, the deficiencies of the claim(s) from which they depend.
In further regard to claim 15, this claim recites a “second distance threshold,” however, in the dependency chain of claims 1, 8, 14, and 15 there is no first distance threshold.  Accordingly, it is unclear to which threshold this was intended to refer (for example, perhaps the claim was intended to involve claim 10, which recites a first distance threshold).

Regarding claim 20, this claim recites a “third picture” and a “second radius threshold,” however, in the dependency chain of claims 16 and 20 there is no first and second picture or a first radius threshold anywhere in claims 16-20.  Thus it is unclear whether there were more pictures and thresholds involved.
Regarding claim 21, this claim is rejected because it incorporates, and does not resolve, the deficiencies of the claim from which it depends.
Regarding claim 22, this claim recites a “third brightness adjustment value” and a “fourth brightness adjustment value,” however, in the dependency chain of claims 16 and 22 there is no first or second brightness adjustment value.  Accordingly, it is unclear to which brightness adjustment value this was intended to refer (for example, perhaps the claim was intended to involve claims 18 and 19, which recite a first and second  brightness adjustment value, respectively).
Regarding claim 24, this claim recites a “second distance threshold,” however, in the dependency chain of claims 16, 23, and 24 there is no first distance threshold.  Accordingly, it is unclear to which threshold this was intended to refer (for example, perhaps the claim was intended to involve claim 17, which recites a first distance threshold).
Regarding claims 28, 32-39, 43-46, and 48, the issues in these claims correspond to those in claims 4, 8-15, 19-22, and 24, respectively; thus they are similarly rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 18, 19, 40, 42, and 43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chesnokov (U.S. Patent Application Publication No. 2018/0095647), referred herein as Chesnokov.
Regarding claim 16, Chesnokov teaches a picture processing method, comprising: displaying a target picture, wherein the target picture comprises a contour of an image generated based on a line (pp 25); obtaining a touch parameter for touching a screen of a terminal, wherein the touch parameter comprises at least one of a touch point position, a touch area, and pressure for pressing the screen of the terminal (pps 26 and 28; pp 29, lines 1-3); and performing, based on the touch parameter, an operation used to adjust a display effect of the target picture (pp 32, lines 1-12; pps 33 and 35).
Regarding claim 18, Chesnokov teaches the method according to claim 16, wherein the performing, based on the touch parameter, the operation used to adjust the display effect of the target picture comprises: in response to the touch parameter comprising the touch point position, obtaining a distance between a pixel comprised in each line in the target picture and the touch point position; obtaining a first brightness 
Regarding claim 19, Chesnokov teaches the method according to claim 16, wherein the performing, based on the touch parameter, the operation used to adjust the display effect of the target picture comprises: in response to the touch parameter comprising the pressure for pressing the screen of the terminal, obtaining a second brightness adjustment value based on the pressure for pressing the screen of the terminal, and adjusting, based on the second brightness adjustment value, the brightness of displaying the pixel comprised in each line in the target picture (pp 32, the last 10 lines; pp 33).
Regarding claims 40, 42, and 43, the limitations of these claims substantially correspond to the limitations of claims 16, 18, and 19, respectively; thus they are rejected on similar grounds as their corresponding claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 25, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ruzon et al. (U.S. Patent No. 8,384,740), referred herein as Ruzon, in view of François et al. (U.S. Patent No. 9,998,663), referred herein as François.
Regarding claim 1, Ruzon teaches an image obtaining method, comprising: obtaining a grayscale image corresponding to a first picture and a first image, wherein the first image comprises N parallel lines, wherein a spacing between two adjacent lines of the N parallel lines does not exceed a spacing threshold, and N is an integer greater than 1 (col 5, lines 20-24 and 56-66; col 6, lines 1-8 and 29-32; col 8, lines 1-6); translating a pixel comprised in each line of the N parallel lines in the first image based on the grayscale image, to obtain a second image, wherein the second image comprises a contour of an image in the first picture (col 8, lines 7-12 and 31-42); and setting a pixel value of each pixel comprised in each line in the second image, to obtain a second picture (col 4, lines 26-34; col 9, lines 5-12).  Ruzon does not explicitly teach that a size of the first picture is equal to a size of the first image.  François teaches an image obtaining method comprising obtaining a grayscale image corresponding to a first picture and a first image comprising parallel lines of pixels, translating pixels in each line to obtain a second image, and setting pixel values in lines of the second image to obtain a second picture (col 17, lines 32-41; col 19, lines 19-20 and 58-67; col 27, lines 41-61), wherein a size of the first picture is equal to a size of the first image (col 9, lines 43-48).  It would have been obvious to one of ordinary skill in the art to utilize matching sizes because as known in the art, and taught by François, this enhances image processing speed by simplifying the image modification process (see, for example, François, col 9, lines 48-52).

Regarding claims 25 and 31, the limitations of these claims substantially correspond to the limitations of claims 1 and 7, respectively; thus they are rejected on similar grounds as their corresponding claims.

Allowable Subject Matter
Claims 2-6, 8-15, 17, 20-24, 26-30, 32-39, 41, and 44-48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and to overcome any 112 rejections outlined above.  The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, the prior art teaches claim 1, but in the context of claims 1 and 2 as a whole, the prior art does not teach an image obtaining method comprising obtaining a grayscale image corresponding to a first picture and a first image, wherein a size of the first picture is equal to a size of the first image, the first image comprises N parallel lines, wherein a spacing between two adjacent lines of the N parallel lines does not exceed a spacing threshold, and N is an integer greater than 1; translating a pixel comprised in each line of the N parallel lines in the first image based on the grayscale image, to obtain a second image, wherein the second image comprises a contour of an 
Regarding claims 3 and 4, these claims each comprise allowable subject matter insomuch as they each depend from claims that comprise allowable subject matter.
Regarding claim 5, the prior art teaches claim 1, but in the context of claims 1 and 5 as a whole, the prior art does not teach the method according to claim 1, wherein the setting, in the second image, the pixel value of each pixel comprised in each line comprises: obtaining a target image region from the first picture based on a target position of a target pixel, wherein the target pixel is a pixel comprised in any line in the second image, a position of a central pixel in the target image region is the target position, and a radius of the target image region is a first radius threshold; determining a target pixel value based on a pixel value of each pixel in the target image region; and setting a pixel value of the target pixel to the target pixel value.
Regarding claim 6, the prior art teaches claim 1, but in the context of claims 1 and 6 as a whole, the prior art does not teach the method according to claim 1, wherein the setting the pixel value of each pixel comprised in each line in the second image, to obtain the second picture comprises: obtaining environmental factor information of a current environment, wherein the environmental factor information comprises at least one of a geographical environment type, temperature information, and time information; 
Regarding claim 8, the prior art teaches claim 1, but in the context of claims 1 and 8 as a whole, the prior art does not teach the method according to claim 1, wherein after the setting the pixel value of each pixel comprised in each line in the second image, to obtain the second picture, the method further comprises: superimposing a gradient mask on the second picture to obtain a third picture, and displaying the third picture on a screen of a terminal, wherein the gradient mask comprises a display region and a non-display region, transparency of the non-display region is less than a transparency threshold, a central position of the display region is a preset position on the screen of the terminal, a radius of the display region is a second radius threshold, transparency of the display region is greater than or equal to the transparency threshold, and transparency of a region that is in the display region and that is farther away from the central position is lower than the transparency threshold.
Regarding claims 9-15, these claims comprise allowable subject matter insomuch as they depend from claims that comprise allowable subject matter.
Regarding claim 17, the prior art teaches the method according to claim 16, but in the context of claims 16 and 17 as a whole, the prior art does not teach the method according to claim 16, wherein the performing, based on the touch parameter, the 
Regarding claim 20, this claim comprises allowable subject matter for reasons similar to those discussed in regard to claim 8.
Regarding claim 21, this claim comprises allowable subject matter insomuch as it depends from a claim that comprises allowable subject matter.
Regarding claim 22, the prior art teaches the method according to claim 16, but in the context of claims 16 and 22 as a whole, the prior art does not teach the method according to claim 16, wherein after the target picture is displayed on the screen of the terminal, the method further comprises: obtaining data collected by at least one sensor 
Regarding claim 23, the prior art teaches the method according to claim 16, but in the context of claims 16 and 23 as a whole, the prior art does not teach the method according to claim 16, wherein after the target picture is displayed on the screen of the terminal, the method further comprises: in response to duration for displaying the target picture reaching a duration threshold, obtaining a picture taken by a front-facing camera of the terminal; and in response to the picture comprising a human eye image, displaying the target picture in a first time period, wherein the first time period is a time period that is closest to a current time and whose duration is preset.
Regarding claim 24, this claim comprises allowable subject matter insomuch as it depends from a claim that comprises allowable subject matter.
Regarding claims 26-30, 32-39, 41, and 44-48, the limitations of these claims substantially correspond to the limitations of claims 2-6, 8-15, 17, 20-24, respectively; thus they comprise allowable subject matter for reasons similar to those discussed above.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bloomberg (U.S. Patent No. 5,825,919); Technique for generating bounding boxes for word spotting in bitmap images.
Seta (U.S. Patent No. 6,985,619); Distance correcting apparatus of surroundings monitoring system and vanishing point correcting apparatus thereof.
Nystad (U.S. Patent Application Publication No. 2010/0110093); Graphics processing systems.
Sata (U.S. Patent Application Publication No. 2011/0110599); Document image generation apparatus, document image generation method and recording medium.
Park (U.S. Patent Application Publication No. 2015/0042588); Terminal and method for controlling the same.
Pyo (U.S. Patent Application Publication No. 2017/0076434); Automatic perspective control using vanishing points.
Hasegawa (U.S. Patent No. 9,600,917); Image processing device.
Hyun (U.S. Patent Application Publication No. 2017/0115943); Mobile device and method of controlling therefor.
Carroll (U.S. Patent Application Publication No. 2017/0147552); Aligning a data table with a reference table.
Kunimoto (U.S. Patent Application Publication No. 2017/0285841); Information processing apparatus and non-transitory recording medium storing program for controlling information processing apparatus.
Zagaynov (U.S. Patent Application Publication No. 2017/0372460); Method and system that efficiently prepares text images for optical-character recognition.
Ohara (U.S. Patent Application Publication No. 2018/0285660); Image processing apparatus, stereo camera apparatus, vehicle, and image processing method.
Xu (U.S. Patent Application Publication No. 2018/0373960); Trademark graph element identification method, apparatus and system, and computer storage medium.
Chen (U.S. Patent Application Publication No. 2018/0376117); Projection system and method for calibrating display image.
Ma (U.S. Patent Application Publication No. 2019/0114775); Method for precisely and automatically positioning reference line for integrated images.
Huangfu (U.S. Patent Application Publication No. 2019/0140030); Pixel arrangement structure and driving method thereof, display substrate and display device.
Wang (U.S. Patent Application Publication No. 2020/0013833); Pixel arrangement structure, display substrate, display device and mask plate group.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613